DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-13 and 16-20) drawn to an immediate release oral pharmaceutical suspension dosage form, is acknowledged. The election was made with traverse.  
Applicants argue that claims 14-15 should be included in the search and examination because a search for the claims of Group I will find the same art as for claims 14-15.
Such is not forum persuasive, because the requirement for search and examination of distinct and non-coextensive subject matter was clearly indicated on page 4 of the previous Office action.  Furthermore, the searches for the elected invention did not render results relevant for the non-elected invention.
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than 
Claims 14-15 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 11/17/21.
 Accordingly, claims 1-13 and 16-20 are under current examination.

Specification Objection
The use of the term Aptiom®, Avicel®, Carbopol, Myrj® 59P, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 7-8, 10-13 and 16-19 are objected to because of the following informalities:  
MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members.” If the abovementioned phrase was intended to be a Markush grouping, “comprising” should be amended to “consisting” in order to have the proper formatting.
Similar to claim 8, claims 7 and 10-13 do not recite proper Markush formatting. The Examiner suggests amending “comprising” to “consisting”.
Claims 7 and 11-13 use commas instead of semicolons to separate species in the Markush grouping. For the purpose of consistency, the Examiner suggests changing the commas to semicolons to mimic the formatting used in previous claims (or vice versa).
Claims 16-19 are objected for not having the same preamble as the corresponding independent claim. For example, claim 16 is dependent on claim 3. The preamble of claim 3 is “An immediate release oral pharmaceutical suspension dosage form”, whereas the preamble of claim 16 is “The immediate release ready to use suspension of claim 3”.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear. Claim 1 recites “…a suspending agent consisting of carboxymethylcellulose and microcrystalline cellulose or a mixture thereof…”.  It is unclear how the two options are different; that is, how is “carboxymethylcellulose and microcrystalline cellulose” different from the “mixture thereof”. If the intent was to indicate that the suspending agent can be one of the two ingredients or the mixture thereof, the Examiner suggests amending the claim to read “…a suspending agent selected from the group consisting of carboxymethylcellulose, microcrystalline cellulose and a mixture thereof…” in order to obviate the rejection.
	Claim 10 is unclear. Claim 10 recites “…of claim 3 comprising a surfactant selected from the group comprising of…”. It is unclear if this is an additional surfactant or if it is narrowing the scope of the surfactant recited in claim 3. The examiner suggestion amending the claim to read “…of claim 3, further comprising a second surfactant selected from the group consisting of…” or “of claim 3, wherein the surfactant is selected from the group consisting of” in order to obviate the rejection.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 does not further limit the subject matter of claim 7 because it recites carrier species of aqueous or non-aqueous carriers. Since all carriers fit into these two categories, claim 9 does not further limit claim 7. E and G which are not recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasconcelos et al. (WO 2011/031176).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Vasconcelos et al. is directed to an oral suspension formulations of eslicarbazepine acetate (Title). Vasconcelos et al. teach an embodiment wherein the oral suspension formulation comprises eslicarbazepine (40-60 mg/mL), xanthan gum, myrjTM 59P, methylparaven and propylparaben, saccharin sodium (sweetening agent), flavoring agent, buffer pH 6.9 (prepared by mixing potassium dihydrogen phosphate, water and sodium hydroxide or hydrogen chloride solution), sorbitol solution (70%, liquid vehicle) (limitations of instant claims 1-3, 6-7, 9, 11-12 and 16-17; Examples). Vasconcelos et al. teach that the buffer is a phosphate buffer (limitation of instant claim 1; [0018]). Furthermore, Vasconcelos et al. teach that the suspending agent, wetting agent and antimicrobial (e.g., parabens) are each present in an amount from about 0.1 to about 0.5 w/v% (limitation of instant claims 1, 3 and 16-17; ([0025]-[0028]).
The formulation may be used with a wide range of API particle sizes, for example from about 10 to about 70 µm (limitation of instant claim 18; [0012]). Eslicarbazepine acetate is present in an amount of from about 1 to 10 w/v% of the suspension formulation (limitation of instant claims 1, 3-4 and 16; [0015]). Vasconcelos et al. teach that the suspending agent is present in an amount from about 0.1 to about 0.5 w/v% of the suspension formulation (limitation of instant claim 1 and 23-24; [0025]). Vasconcelos et al. teach that the formulation can further comprise a wetting agent, such as polyoxyethylene sorbitan fatty acid ester (e.g., polysorbate 80) and wherein said wetting agent is present in an amount of from about 0.05 to about 5 w/v% (limitation of instant claims 1, 3 and 16-17; [0026]). Vasconcelos et al. teach that suitable sweetening agents 
With regards to instant claims 3, 6 and 17, Vasconcelos et al. teach that the formulation has good stability properties such as low levels of sedimentation and easy re-dispersion on agitation. They do not disclose the viscosity of the suspension being from 700 to 1200 cps (claims 6 and 17) and in vitro dissolution rate of more than 65% drug release within 20 minutes, when placed in a dissolution vessel filled with 1000 ml of acetate buffer, pH 4.5 maintained at 37+/-0.5°C and stirred at a paddle speed of 100 rpm using a USP Type II (paddle) apparatus (claim 3).  However, the invention as claimed is not structurally distinguishable from the disclosure of Vasconcelos et al. and it is therefore, the Examiner's position that the abovementioned formulation characteristics are an inherent property of the invention taught by Vasconcelos et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed immediate release oral ready to use suspension and the suspension of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Vasconcelos et al. do not teach a particular embodiment that is “wherein the dosage form is free of xanthan gum and/or polyoxyethylene stearate” as required by instant claims 1, 3, 5 and 16-17. However, Vasconcelos et al. teach alternative agents TM RC-591) (limitation of instant claims 1, 8 and 17; [0024]). Furthermore, Vasconcelos et al. teach that an alternative to polyoxyethylene stearate (e.g., myrjTM 59P) is polyoxyethylene sorbitan fatty acid ester (e.g., polysorbate 80), which reads on the claimed surfactant of instant claims 1, 10, 17 and 19; [0026]).
Vasconcelos et al. do not teach wherein the abovementioned dosage form is provided in a kit, wherein the kit further comprises a dispensing and/or dosing syringe or a measuring cup for administering the composition, as required by instant claim 20. However, Vasconcelos et al. teach that the formulation may be administered to a patient in need thereof by measuring a therapeutically effective quantity of the formulation and administering it orally to the patient ([0038]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose ((1) xanthan gum with other thickeners taught by Vasconcelos et al. to be suitable for the suspensions (e.g., a combination of microcrystalline cellulose and carboxymethyl cellulose sodium); and (2) polyoxyethylene stearate with other wetting agents taught by Vasconcelos et al. to be suitable for the suspensions (e.g., polysorbate 80) (See MPEP 2144.06-II).
prima facie obvious to one of ordinary skill in the art, at the time the invention was filed, to include the necessary administration tools in order to administer the oral liquid suspension. A person of ordinary skill would have been motivated to include a “measuring cup” because Vasconcelos et al. teach that when the formulation is administered to a patient, measuring a therapeutically effective quantity of the formulation is required prior to administering it. Therefore, any container (e.g., measuring cup) could be used to measure the quantity.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vasconcelos et al. (WO 2011/031176) as applied to claims 1-12 and 16-19 above, and further in view of Arenson et al. (US 7,175,855).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See above rejection for details regarding the teachings Vasconcelos et al. and claims 1-12 and 16-19.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Vasconcelos et al. do not teach wherein the abovementioned dosage form further comprises an anticaking agent selected from the group consisting of silicon dioxide, calcium phosphate tribasic, magnesium oxide, magnesium silicate, calcium 
Arenson et al. is directed to a liquid suspension comprising an active agent (e.g., ziprasidone) (Title and Abstract). Arenson et al. teach that colloidal silicon dioxide is believed to function as an anti-caking agent, so even some re-settling may occur in a suspension, the re-settled material does not cake. Anti-caking properties are effected such that re-suspension can be effected in simple physical mixing (col. 4, lines 20-29). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Vasconcelos et al. and Arenson et al. are each directed to orally-administered liquid suspensions containing pharmaceutically active agents.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to add silicon dioxide anticaking agent to the composition of Vasconcelos et al. to form a kit, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Arenson et al. teach that silicon dioxide advantageously makes re-suspension occur with simple physical mixing if or when some settling occurs in a liquid suspension.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vasconcelos et al. (WO 2011/031176) as applied to claims 1-11 and 16-19 above, and further in view of White (US 2014/0294972).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See above rejection for details regarding the teachings Vasconcelos et al. and claims 1-12 and 16-19.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Vasconcelos et al. teach the claimed eslicarbazepine-containing oral ready to use suspension, but do not teach a kit comprising such plus a dispensing and/or dosing syringe or a measuring cup for administering the composition, as required by instant claim 20. However, such deficiency is cured by White.
White is directed to oral suspensions (Title). White teaches a kit comprising (a) a liquid pharmaceutical composition (suspension for oral administration) and (b) a plurality of syringes of different volume for the accurate dosing and administration of the composition ([0016]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Vasconcelos et al. and White are each directed to orally-administered liquid suspensions containing pharmaceutically active agents.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to add a dispensing and/or dosing syringe or a 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, 10-11, 13-19 of copending Application No. 17/327,203.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising eslicarbazepine, suspending agent, surfactant, pH adjusting agent and a pharmaceutically acceptable liquid carrier, wherein the composition is free of xanthan gum and/or polyoxyethylene stearate. The difference is slightly different concentration ranges and the instant claims require the presence of a at least one preservative, sweetening agent and flavoring agent. The slightly different ranges are overlapping ranges and therefore deemed to be obvious variants. The addition of a preservative, sweetening agent and flavoring agent would be obvious to one of ordinary skill in the art to include in order to provide the optimal shelf life and improve patience compliance with a pleasant-tasting formulation. Thus, the instant claims and the application claims are obvious variants.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617